Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): September 15, 2011 TELEMETRIX, INC. (Exact name of registrant as specified in its charter) COMMISSION FILE NUMBER 000-14724 DELAWARE (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6650 Gunpark Drive, Suite 100, Boulder, Colorado 80301 (Address of principal executive offices) Registrants telephone number, including area code: 303-652-0103 (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.03 Bankruptcy and Receivership Arrangement The United States Bankruptcy Court for the District of Colorado dismissed the Chapter 11 Bankruptcy Cases, No. 08-30077 ABC for Telemetrix, Inc. and Case No. 08-30081 ABC for Convey Communications, Inc., on March 11, 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. September 15, 2011 Telemetrix Inc. By: /s/ William Becker William Becker Chief Executive Officer (Principal Executive Officer)
